Citation Nr: 1131959	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease, cervical spine, with history of fibromyositis, neck and shoulders, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.

This case was before the Board in September 2010, at which time the case was remanded to the RO in order to afford the Veteran an opportunity to provide testimony at a personal hearing.  In April 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  As noted by the Veteran's representative, a transcript of the hearing had not been associated with the Veteran's claims file prior to the submission of the July 2011 Informal Hearing Presentation.  However, a hearing transcript has been added to the file and the case will be remanded in order to obtain additional VA treatment records as well as VA examination as requested by the representative.

The Board is remanding this claim for a higher rating for this disability to the RO via the Appeals Management Center (AMC) in Washington, D. C.  


REMAND

Unfortunately, a remand is required in this case as to the issue of entitlement to a higher disability rating for the service-connected degenerative disc disease, cervical spine, with history of fibromyositis, neck and shoulders.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran, in a statement received in December 2007, reported receiving medical care at the Orlando, Florida, VA facility.  During his recent April 2011 hearing, he reiterated that he was continuing to receive physical therapy for his cervical spine disability.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

Also at the hearing, the Veteran indicated his cervical spine has gotten worse since his last VA compensation examination more than 3 years ago.  And as evidence of this, he said that he has modified his daily activities.  He has a large amount of acreage and he is unable to maintain his property as in the past.  He has to give up activities like dancing and fishing.  He cannot fish with his grandkids.  He has given his boat to his grandson.  In regard to his symptoms, he indicated that they increased in severity.  He now has radiating pain to the shoulders and upper extremities.  He now has to take 600 milligrams of Ibuprofen daily as well undergo steroid injections to cope with the pain.  He also contended that the VA examination that was conducted in 2008 was inadequate.  

When, as here, a claimant alleges that his service-connected disability has worsened since last examined, he needs to be reexamined to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With the assistance of the Veteran, the RO/AMC should obtain those medical records that are not already on file.  These records should include, but are not limited to, those concerning any recent cervical spine evaluation or treatment, at the local Orlando, Florida, VA Medical Center (VAMC).  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for VA compensation examinations at the VA facility that he deems accessible, to reassess the severity of his cervical spine disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the cervical spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the cervical spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the upper extremities (e.g., decreased sensation from radiculopathy or neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the upper extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


